Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Response to Amendment
2.	Claims 1, 5-7, 10, 14-16, 19-20 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
An electronic device including a plurality of microphones comprising: 
at least one processor configured to: 

detect a wide-band spectral envelope signal from the first audio signal and extract a narrow-band excitation signal from the second audio signal; 
extend a high-band of the second audio signal based on the wide-band spectral envelope signal from the first audio signal and the narrow-band excitation signal from the second audio signal to generate a high-band extension signal; and 
mix the high-band extension signal and the first audio signal, thereby resulting in a synthesized signal.

Regarding claim 1 Nystrom teaches An electronic device including a plurality of microphones (fig 1; 6; 25 hands-free unit) comprising: 
at least one processor configured to: 
receive a first audio signal from a first microphone among a plurality of microphones and a second audio signal from a second microphone among a plurality of microphones (abstract: first audio signal; second audio signal; fig 2; para 6; 26-27; 
first audio signal of app is from external mic, which corresponds to 2nd audio signal of ref; 
2nd audio signal of app is from in-ear mic, which corresponds to 1st audio signal of ref); 
detect a [spectral envelope signal from the] first audio signal and extract a feature point from the second audio signal (26 audio signal from noise tolerant audio sensor missing high frequency components – indication of components or range of second audio signal); 
extend a high-band of the second audio signal based on [the spectral envelope signal] (information) from the first audio signal and the feature point from the second audio signal to generate a high-band extension signal (abstract adds high frequency information to audio signal; 26;
fig 3 and 28 The audio comparator 116 compares the audio signal from external microphone 106 with the enhanced audio signal from noise tolerant audio sensor 108 and outputs the difference to the adaptive tuning controller 118. The adaptive tuning controller 118 may then make tuning adjustments to the bandwidth extender 112 and/or tuning filter 114. In one exemplary embodiment, the adaptive tuning controller 118 uses a least-means-square algorithm to adjust the filter coefficients for the tuning filter 114 so as to minimize the difference between the audio signal from the external microphone 106 and the enhanced audio signal from the noise tolerant audio sensor 108.);

Kabal teaches bandwidth extension for extending the bandwidth of a received speech signal (abstract).  Kabal teaches obtaining an envelope of the received signal (detect a spectral envelope signal from the first audio signal 46: LPCs will characterize the frequency content …of the signal; 60 envelope); and mixing the high-band extension signal and the first audio signal (combining the audio signal and the at least one bandwidth extension signal-claim 71; fig 2,3; para 66).  

	Nystrom and Kabal however do not specifically teach
wide-band spectral envelope signal from the first audio signal and extract a narrow-band excitation signal from the second audio signal; and
extending a high-band of the second audio signal based on the wide-band spectral envelope signal from the first audio signal and the narrow-band excitation signal from the second audio signal to generate a high-band extension signal.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655